        Case 5:18-cv-04050-DDC-JPO Document 47 Filed 08/14/19 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF KANSAS

KELLY WHITE, Individually, as Co-Adminis-
                                   )
trator of the Estate of Dominique T. White,
                                   )
And as Next Friend of minor grandchildren
                                   )
TUW, JSW, JKW, NCW, and            )
MARY THERESA WHYNNE, as Co-Adminis-)
trator of the Estate of Dominique T. White,
                                   )
               Plaintiffs,         ) Case No. 18-4050 DDC/JPO
v.                                 )
                                   )
CITY OF TOPEKA, KANSAS, TOPEKA     )
POLICE OFFICER MICHAEL CRUSE,      )
OFFICER JUSTIN MACKEY and JOHN DOE )
OFFICERS 1-5,                      )
           Defendants.             )
___________________________________________________________

                       DEFENDANT CITY OF TOPEKA’S ANSWER TO
                          PLAINTIFF’S AMENDED COMPLAINT

         Defendant City of Topeka ("Defendant City") answers the allegations in Plaintiff's

Amended Complaint as follows:

         1.        Defendant City denies the allegations of Paragraphs 1-2.

         2.        In response to Paragraph 3, Defendant City admits this court has

jurisdiction of federal questions.

         3.        Defendant City is without sufficient information to admit or deny the

allegations contained in Paragraph 4 and therefore denies the same.

         4.        Defendant City admits venue is appropriate in this court and agrees with

the designation of Topeka as the place of trial.

                                                   PARTIES

         5.        Defendant City is without sufficient information to admit or deny the

allegations contained in Paragraphs 6 and 7 and therefore denies the same.



White v. City, et al                                                                Page 1 of 4
Def. COT Answer to Plaintiff’s Amended Complaint
18-4050 – DDC/JPO
        Case 5:18-cv-04050-DDC-JPO Document 47 Filed 08/14/19 Page 2 of 4




         6.        Defendant City admits that the City of Topeka is a municipality organized

under the laws of the State of Kansas, and that it has been served. The remaining

allegations in Paragraph 8 are denied.

         7.        In response to Paragraph 9, Defendant City admits that Officers Cruse and

Mackey are employed by the City of Topeka in the Police Department, and were acting

within the scope of their employment. Defendant City is without sufficient information

to admit or deny the remaining allegations and therefore denies the same.

                                                   FACTS

         8.        Defendant City is without sufficient information to admit or deny the

allegations contained in Paragraphs 10-18, and therefore denies the same.

         9.        Defendant City denies the allegations contained in Paragraph 19.

         10.       Defendant City admits that Dominique White ran from the officers.

Defendant City denies the remaining allegations contained in Paragraph 20.

         11.       Defendant City denies the allegations contained in Paragraph 21.

         12.       Defendant City admits that at least two bullets hit Dominique White,

causing his death. The remainder of the allegations in Paragraph 22 are denied.

         13.       Defendant City denies the allegations contained in Paragraphs 23-25.

         14.       Defendant City is without sufficient information to admit or deny the

allegations contained in Paragraph 26, and therefore denies the same.

                   Count 1 – 42 U.S.C. § 1983 Claim for Excessive Force

         15.       Defendant City re-alleges its responses to Paragraphs 1-26 as set forth

herein and denies the same where applicable in response to Paragraph 27 of the Amended

Complaint.

         16.       Defendant City denies the allegations contained in Paragraphs 28-30.
White v. City, et al                                                                  Page 2 of 4
Def. COT Answer to Plaintiff’s Amended Complaint
18-4050 – DDC/JPO
        Case 5:18-cv-04050-DDC-JPO Document 47 Filed 08/14/19 Page 3 of 4




                           Count 2 – 42 U.S.C. § 1983 – Lack of Training

         17.       Defendant City re-alleges its responses to Paragraphs 1 through 30 as set

forth herein and denies the same where applicable in response to Paragraph 31 of the

Amended Complaint.

         18.       Defendant City denies the allegations contained in Paragraphs 32-33.

         19.       Defendant City admits that the officers were acting under the color of law.

Defendant City denies the remaining allegations contained in Paragraphs 34-35.

         20.       Defendant City denies the allegations contained in Paragraphs 36-41.

                                                   DEFENSES

         For its defenses and for further answer, Defendant City states as follows:

         1.        Defendant City did not violate Plaintiff’s constitutional rights, but if it did,

Defendant City’s policies and/or customs were not the moving force of any constitutional

violation.

         2.        Based on the totality of the circumstances, Defendants’ actions were

objectively reasonable.

         3.        Defendant Officers were properly trained and acted accordingly. To the

extent there is a determination that Defendant Officers needed more or different training,

such need was not obvious, nor were policy makers deliberately indifferent to the need if

one is found.

         4.        If Defendant Officers have qualified immunity, Defendant City is not liable

as a matter of law.

         5.        Defendant City reserves the right to raise additional defenses that may be

discovered through the course of these proceedings.



White v. City, et al                                                                       Page 3 of 4
Def. COT Answer to Plaintiff’s Amended Complaint
18-4050 – DDC/JPO
        Case 5:18-cv-04050-DDC-JPO Document 47 Filed 08/14/19 Page 4 of 4




         WHEREFORE, having fully answered, Defendant City prays that Plaintiff take

nothing by their Amended Complaint and that Defendant City be granted judgment, for

costs, fees and such other and further relief as the Court deems just and equitable.

                                                      Respectfully Submitted:

                                                      CITY OF TOPEKA

                                                      BY: /s/ Shelly Starr
                                                          Mary R. (Shelly) Starr, #12896
                                                          Chief of Litigation
                                                          Nicholas H. Jefferson, #25530
                                                          Assistant City Attorney
                                                          Legal Department
                                                          215 SE 7th Street, Room 353
                                                          Topeka, Kansas 66603
                                                          (785) 368-3883;
                                                          (785) 368-3901 (fax)
                                                          sstarr@topeka.org
                                                          njefferson@topeka.org
                                                          Attorneys for Defendant City


                                          CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of August, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send a notice
of electronic filing to the following: Rick E. Bailey, Andrew M. Stroth, Carlton Odim, J.
Steve Pigg, and David Cooper.


                                                      /s/ Shelly Starr
                                                      Shelly Starr




White v. City, et al                                                                  Page 4 of 4
Def. COT Answer to Plaintiff’s Amended Complaint
18-4050 – DDC/JPO
